Ilsley, J.
A suspensive appeal was taken in this case by the defendant, from an order of seizure and side taken out of the Second District Court of New Orleans.
The answer of the appellee in this court prays for an affirmance of the judgment, with ten per cent, damages for a frivolous appeal.
The appellant has not furnished us with any argument, and, after examining the record, we can see no error to her prejudice. It is very evident that delay was her sole object in appealing, and she must, therefore, pay damages.
As, however, the judgment bears interest at eight per cent., five per cent, only as damages will be allowed.
It is therefore ordered, adjudged and decreed, that the judgment or order of seizure and sale appealed from be affirmed, with costs in this court, with five per cent, damages on the principal sum claimed.
Jones, J., absent.